Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022  has been entered.

Response to Arguments
Applicant's arguments filed 6/27/2022  have been fully considered.  Applicant has amended claims 1, 9, 12, 16, 17, and 18.  Claims 1-20 remain pending.  Claim 1 has been amended to include “a second organic base layer and a barrier layer disposed on the second organic base layer, wherein the first organic base layer is disposed on a side of the barrier layer facing away from the second organic base layer” and “the first inorganic encapsulation layer is in direct contact with the barrier layer at a first groove, the first organic base layer located at both sides of the first groove is completely blocked by the first inorganic encapsulation layer , “ , claim 9 has been amended to cancel “out” before the word “groove”, as has claim 12, claim 16 has been amended to include “a second organic base laye and a barrier layer” and “wherein the barrier layer is disposed on the second organic base layer, and the first organic base layer is disposed on a side of the barrier layer facing away from the second organic base layer,” and “the first inorganic encapsulation layer is in direct contact with the barrier layer at a first groove, the first organic base layer located at both sides of the first groove is completely blocked by the first inorganic encapsulation layer , “, claim 17 has been amended to cancel “out” before the word “groove”, as has claim 18.  Applicant has argued that the claims are allowable based on Applicant’s amendment.  The rejections of the last Office Action are withdrawn.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 10, and 11   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1).
Kim discloses a display substrate including a display region and hollowed grooves on a periphery of the display region , as Kim discloses an organic light emitting display device as shown in Fig. 1 (para. 0025) including an active region AA and an edge region of inactive area IA (para. 0026 and Fig. 1).
The substrate includes a base and a light emitting unit thereon in the display region as shown in Fig. 2 (para. 0033) in which the substrate may be flexible and formed from for example plastic or glass (para. 0035)
The base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044).
A second organic base layer and a barrier layer thereon as Kim discloses the base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044)
And a barrier film or layer 170 is formed on the substrate 101 (para. 0050 and Fig. 2),
              The first organic base layer 107 is on a side of the barrier layer facing away from the second organic base layer (Fig. 2)
The light emitting unit being on the first organic base layer the light emitting layer which includes the layers 112, 114,116 shown in Fig. 2 and which form an organic  light emitting diode (para. 0023) and form an organic light emitting diode (para. 0034),
The first organic base layer has a groove structure between the hollowed grooves and the display region, as Kim discloses a grooved structure formed by pad areas in the periphery of the display structures (para. 0054 -0055 and 0064 and Fig. 3B). 
The display substrate includes a first organic encapsulation layer covering the light emitting unit and the groove structure, as Kim discloses layer 122 which is an organic layer over the barrier structure 190 shown in Fig. 4C and which is disclosed to be a shielding structure and which is shown in Fig. 4C to be in the form of a barrier (para. 0055-0057 and 0061-0062 ), the emitting structure being in the active area (para. 0057), and structure 110 is disclosed to be a bank structure (para. 0044).
The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
The first organic base layer at both sides of the first groove is completely blocked by the first inorganic encapsulation layer, as Kim discloses in Fig .3C and in Fig. 4C which were described in the paragraphs stated and discussed above, the structures 110 and 190 discussed above which are considered to be dams are covered by first inorganic encapsulation, as inorganic barrier layers 121-1 and 121-2 are considered to correspond to inorganic encapsulation layers as stated above, and the layers covered by layer 121-1 in Fig. 4C faces the layer 121-1 covering feature 190, a surface of feature 110 and a feature of surface 190 faces each other across a groove which is between the two features as shown in Fig. 4C.  With respect to the groove being hollowed, hollowed is defined as “having an indentation” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997), which the groove between the features 110 and 190 in Fig. 4C shows an indentation between the two features.
Kim is silent with respect to  the first organic base layer includes an exposed surface which is exposed at a location of the hollowed grooves.
Chen, in the same field of endeavor of OLED light emitting device protection or encapsulation packaging layers (para. 0021-0022), discloses a first dam 113 (para. 0024 and Fig. 2), a first protection inorganic layer 110, an organic layer formed of a first organic layer and a second organic layer 201 (para. 0026-0027 and Fig. 2) and a second inorganic layer 112 (para. 0027 and Fig. 2), and a second dam 114 (para. 0030) closer to the edge of the substrate as shown in Fig. 2.  Chen also discloses advantages of the second dam 114, as Chen discloses that cracking of inorganic layers can result in moisture and oxygen intrusion through the cracking of the inorganic layers (para. 0004) and that the inorganic layers prevent or block moisture and oxygen intrusion (para. 0004 and 0029), and the second dam 114  in addition to the first dam 113 prevents cracks which prevents intrusion of moisture and oxygen (para. 0004 and 0030).  It is shown in Fig. 2 that the second dam 114 is on the surface of the substrate which has a portion of the substrate exposed between the first and second dams 113, 114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the forming of the second dam 114 in addition to the first dam as disclosed by Chen in the device disclosed by Kim in order to obtain the benefit disclosed by Chen.
              Re claim 2:  Kim discloses dam 190, as Kim refers to structure 190 as a dam (para. 0071) has layer 121-1 which Kim discloses to be an inorganic layer (para. 0071) seen in Fig. 3C to cover the dam and dam 110 has layer 121-1 which is an inorganic layer (para. 0071) and that layer 121-1 of dam 110 faces layer 121-1 or dam 190 as shown in Fig. 3C.
            Re claim 4: Kim is silent with respect to  the first organic base layer includes an exposed surface which is exposed at a location of the hollowed grooves.
Chen, in the same field of endeavor of OLED light emitting device protection or encapsulation packaging layers (para. 0021-0022), discloses a first dam 113 (para. 0024 and Fig. 2), a first protection inorganic layer 110, an organic layer formed of a first organic layer and a second organic layer 201 (para. 0026-0027 and Fig. 2) and a second inorganic layer 112 (para. 0027 and Fig. 2), and a second dam 114 (para. 0030) closer to the edge of the substrate as shown in Fig. 2.  Chen also discloses advantages of the second dam 114, as Chen discloses that cracking of inorganic layers can result in moisture and oxygen intrusion through the cracking of the inorganic layers (para. 0004) and that the inorganic layers prevent or block moisture and oxygen intrusion (para. 0004 and 0029), and the second dam 114  in addition to the first dam 113 prevents cracks which prevents intrusion of moisture and oxygen (para. 0004 and 0030).  It is shown in Fig. 2 that the second dam 114 is on the surface of the substrate which has a portion of the substrate exposed between the first and second dams 113, 114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the forming of the second dam 114 in addition to the first dam as disclosed by Chen in the device disclosed by Kim in order to obtain the benefit disclosed by Chen.
            Re claim 10:  Kim discloses organic film 122 (para. 0056)  in  a groove structure which is shown in Fig. 3C between the dam structures 110, 190, the dam structures 110, 190  are discussed in the rejection of claim 1 above. The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
            Re claim 11:  Kim discloses organic film 122 (para. 0056)  in  a groove structure which is shown in Fig. 3C between the dam structures 110, 190, the dam structures 110, 190  are discussed in the rejection of claim 1 above. The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1)  as applied to claim 2 above, and further in view of  Jeong et al (US 2018/0090698 A1)(“Jeong”).
Kim in view of Chen discloses the limitations of claim 2 as stated above.  Kim in view of Chen is  silent with respect to the recited thickness ranges.
Jeong, in the same field of endeavor of display apparatus including a support substrate (Abstract), discloses a flexible display including a bending axis (para. 0127 and Fig. 14), the display substrate including a barrier layer 101, a flexible substrate 100, and an additional flexible substrate 700 (para. 0134), , and Jeong also discloses that the bending or bendability  of the display is related to the thickness of the flexible substrate portions (para. 0092) and to the width of the portions of uneven thickness (para. 0095), and the width of the trenches in the support substrate 220 (para. 0097) and  which corresponds to trenches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the recited thickness ranges in the device disclosed by Kim in view of Chen  because Jeong discloses that the thickness ranges of layers of a display substrate  are recognized as  result effective variables (MPEP 2144.05  (III)(C), as Jeong discloses the varaibles are related to the bendability of the substrate, as stated above,  which one  of ordinary skill in the art would be able to determine by routine optimization (MPEP 2144.05 (II)).



Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1)  as applied to claim 4 above, and further in view of Kim et al (US 20190229289 A1)(“Kim’289”).
Kim in view of Chen discloses the limitations of claim 4 as stated above).  Kim in view of Chen also discloses first and second dams in the area DM in Fig. 6 as stated above.  Kim in view of Chen is silent with respect to the recited relative depth of the first and second groove.
Kim’289, in the same field of endeavor of display device substrates (Abstract), discloses a dams in the nondisplay  area (Fig 2 and para. 0084).  Kim discloses in Fig. 2 the relative depths of the dams may be different.  Kim also discloses the benefits of the arrangement as shown for example in Fig. 2 of Kim’289 is to dispose one of the dams on power wiring or electric signal wiring (para. 0051) , which results in stable construction and excellent bonding strength (para. 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dams at different levels as disclosed by Kim’289 in the device disclosed by Kim in view of Chen in order to obtain the benefits disclosed by Kim’289 as stated above.
Re claim 6:  The rejection of claim 5 is applied to claim 6 also, as the depths of the second grooves being sequentially decreased in a direction from the firs groove is also seen in Fig. 2 of Kim ‘289.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1)  as applied to claim 4 above, and further in view of Kim et al (US 20190229289 A1)(“Kim’289”)  as applied to claim 5 above, and further in view of  Park et al (US 2020/0067016 A1)(“Park”).
Kim in view of Chen and of Kim ‘289 discloses the limitations of claim 5 as stated above.  Kim in view of Chen and of Kim ‘289 is silent with respect to a plurality of second grooves sequentially decreased in depths in a direction from the first groove toward the display region.
Kim ‘289  discloses in Fig. 2 which decrease in size in the direction toward the active light emitting device , and Kim also discloses that the heights of the dams near the outer portion of the substrate is greater than that of a dam near the inner portion of the substrate (para. 0084) , the dam portions include serving to aid in prevention or suppression  of cracks  (para. 0006, 0018, 0071) from the inorganic layers formed on the dams (para. 0083).
With respect to that Kim’289 discloses two dams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a plurality of dams because duplication of parts has no significance unless new and unexpected results are produced (MPEP 2144(VI)(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dams in the order of the heights of the dams decreasing toward the light emitting device as disclosed by Kim ‘289 in the device disclosed by Kim in view of Chen in order to obtain the benefits disclosed by Kim ‘289.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1)  as applied to claim 4 above, and further in view of Kim et al (US 20190229289 A1)(“Kim’289”) as applied to claims 5-6 above, and further in view of of Jeong et al (US 2018/0090698 A1)(“Jeong”).
Kim in view of Chen and of Kim’289  discloses the limitations of claim 5 as stated above.  Kim in view of Chen and of Kim’289 is silent with respect to the relative depth of the second groove with respect to the base structure.
Jeong, in the same field of endeavor of display apparatus including a support substrate (Abstract), discloses a flexible display including a bending axis (para. 0127 and Fig. 14), the display substrate including a barrier layer 101, a flexible substrate 100, and an additional flexible substrate 700 (para. 0134), , and Jeong also discloses that the bending or bendability  of the display is related to the thickness of the flexible substrate portions (para. 0092) and to the width of the portions of uneven thickness (para. 0095), and the width of the trenches in the support substrate 220 (para. 0097) and  which corresponds to trenches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the recited relative thickness ranges in the device disclosed by Kim in view of Chen and of Kim’289  because Jeong discloses that the thickness ranges of layers of a display substrate  are recognized as  result effective variables (MPEP 2144.05  (III)(C), as Jeong discloses the varaibles are related to the bendability of the substrate, as stated above,  which one  of ordinary skill in the art would be able to determine by routine optimization (MPEP 2144.05 (II)).
Re claim 9:  The same rejection as stated above for claim 8 is applied to claim 9.

Claims 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1)   as applied to claims 1 and 4 above, and further in view of Kim et al (US 2017/0033312 A1)(“Kim ‘312”).
Kim in view of Chen discloses the limitations of claims 1 and 4 as stated above.  Kim in view of Chen  is silent with respect to a size of the hollowed out groove is larger than a size of the display region in a length direction of the groove and both ends of the groove protrude beyond a boundary of the display region.
Kim ‘312, in the same field of endeavor of organic light emitting diode display (Abstract), discloses in Fig. 9 the display region DA and the grooves   larger than the display region in a length direction and the grooves protrude beyond a boundary of the display region (Fig. 9 and para. 0183).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the forming of the grooves larger in a length direction and the extending of the grooves beyond a boundary of the display region as disclosed by Kim’312 in the device disclosed by Kim in view of Chen in order to obtain the benefit of preventing external moi9sture and oxygen intrusion as disclosed by Kim ‘312 (Kim, ‘312 para. 0201).
Re claim 13:  Kim discloses that the inorganic film of layer is formed except where the deposition is prevented by a shielding mask in part of the pad area and in  a part of the inactive area at the edge of the substrate (para. 0068 ), which is considered  a disclosure that the inorganic film or layer is deposited such that the inorganic film or layer extends into the inactive area I/A shown in Fig 1, which corresponds to the shielding structure protruding beyond the active display region into a part of the inactive area I/A, or the nondisplay region.
Re claim 14:   Kim discloses that the inorganic film of layer is formed except where the deposition is prevented by a shielding mask in part of the pad area and in  a part of the inactive area at the edge of the substrate (para. 0068 ), which is considered  a disclosure that the inorganic film or layer is deposited such that the inorganic film or layer extends into the inactive area I/A shown in Fig 1, which corresponds to the shielding structure protruding beyond the active display region into a part of the inactive area I/A, or the nondisplay region.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1)  and of Kim et al (US 20190229289 A1)(“Kim’289”)   as applied to claim 5 above, and further in view of Kim et al (US 2017/0033312 A1)(“Kim ‘312”).
Kim in view of Chen and of Kim ‘289 discloses the limitations of clain 5 as stated above.  Kim in view of Chen and of Kim’289  is silent with respect to a size of the hollowed out groove is larger than a size of the display region in a length direction of the groove and both ends of the groove protrude beyond a boundary of the display region.
Kim ‘312, in the same field of endeavor of organic light emitting diode display (Abstract), discloses in Fig. 9 the display region DA and the grooves   larger than the display region in a length direction and the grooves protrude beyond a boundary of the display region (Fig. 9 and para. 0183).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the forming of the grooves larger in a length direction and the extending of the grooves beyond a boundary of the display region as disclosed by Kim’312 in the device disclosed by Kim in view of Chen and of Kim’289 in order to obtain the benefit of preventing external moi9sture and oxygen intrusion as disclosed by Kim ‘312 (Kim, ‘312 para. 0201).


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1)   as applied to claim 1 above, and further in view of Choi et al (US 2018/0046221 A)(“Choi”) and of Tanaka (US 2019/0363266 A1) and of Park et al (US 2020/0067016 A1)(“Park”).
Kim  discloses a method for preparing a display including
Forming an organic base layer 50 which is aplastic layer (para. 0071) having hollowed out groove exposing a carrier on a carrier plate 110 (Fig. 6) area BR which is a groove exposes layer 110 which is organic (Fig. 6 and para. 0052)
Forming a light emitting unit in a display region of the base layer which is exposed in a nondisplay region which is a region other than the display region including
 forming layers LD for the light emitting device (para. 0062) including the first and second electrodes E1, E2, and the emitting layer EL and forming layer EN over the display area (para 0046 ) to encapsulate the emitting device 
Disposing an inorganic encapsulation film on the carrier covering a groove 392 (Fig. 6 and layer 391 and 393 which are inorganic layers, and 392 is an organic encapsulation layer (para. 0079)
And Kim also discloses separation of the devices by laser (para. 0055 and 0074).
Choi, in the same field of endeavor of a flexible display panel (para. 0003) discloses  forming display units on a substrate 100 (para. 0076) , the display devices being stretchable or flexible (para. 0082-0083),  and stripping or separating the carrier substrate by a laser lift off method, for example (para. 0096).
Tanaka, in the same field of endeavor of forming a flexible display (Abstract), discloses a carrier substrate 61 of glass (para. 0140).
Park, in the same field of endeavor of protection for display devices, discloses the use of patterning and of photolighography of the layers and films (para. 0070 and 0068), which are well known in the art, and the combination with Choi discloses the steps on a hard carrier.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the method disclosed by Park in order to obtain the benefit of manufacturing flexible devices (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanaka with the method disclosed by Park in order to obtain the benefit of ease of manufacturing and because Tanaka discloses a step of art recognized suitability for an intended purpose (MPEP 2144.07).
            Re claim 17:  Kim  discloses a method for preparing a display including
Forming an organic base layer 50 which is aplastic layer (para. 0071) having hollowed out groove exposing a carrier on a carrier plate 110 (Fig. 6) area BR which is a groove exposes layer 110 which is organic (Fig. 6 and para. 0052)
Forming a light emitting unit in a display region of the base layer which is exposed in a nondisplay region which is a region other than the display region including
 forming layers LD for the light emitting device (para. 0062) including the first and second electrodes E1, E2, and the emitting layer EL and forming layer EN over the display area (para 0046 ) to encapsulate the emitting device 
Disposing an inorganic encapsulation film on the carrier covering a groove 392 (Fig. 6 and layer 391 and 393 which are inorganic layers, and 392 is an organic encapsulation layer (para. 0079)
And Kim also discloses separation of the devices by laser (para. 0055 and 0074).
Choi, in the same field of endeavor of a flexible display panel (para. 0003) discloses  forming display units on a substrate 100 (para. 0076) , the display devices being stretchable or flexible (para. 0082-0083),  and stripping or separating the carrier substrate by a laser lift off method, for example (para. 0096).
Tanaka, in the same field of endeavor of forming a flexible display (Abstract), discloses a carrier substrate 61 of glass (para. 0140).
Park, in the same field of endeavor of protection for display devices, discloses the use of patterning and of photolighography of the layers and films (para. 0070 and 0068), which are well known in the art, and the combination with Choi discloses the steps on a hard carrier.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the method disclosed by Park in order to obtain the benefit of manufacturing flexible devices (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanaka with the method disclosed by Park in order to obtain the benefit of ease of manufacturing and because Tanaka discloses a step of art recognized suitability for an intended purpose (MPEP 2144.07).



Claim(s)  18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0005293 A1)(“Kim”) in view of Chen (US 2021/0057658 A1) in view of Chen (US 2021/0057658 A1).
Kim discloses a display device    including a display substrate   the substrate including a display region and hollowed grooves on a periphery of the display region, as Kim discloses Kim discloses a display substrate including a display region and hollowed grooves on a periphery of the display region , as Kim discloses an organic light emitting display device as shown in Fig. 1 (para. 0025) including an active region AA and an edge region of inactive area IA (para. 0026 and Fig. 1).
The substrate includes a base and a light emitting unit thereon in the display region as shown in Fig. 2 (para. 0033) in which the substrate may be flexible and formed from for example plastic or glass (para. 0035)

The display substrate includes a base structure layer and a light emitting unit on the base structure layer in the display region, as Kim discloses The base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044).
A second organic base layer and a barrier layer thereon as Kim discloses the base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044)
And a barrier film or layer 170 is formed on the substrate 101 (para. 0050 and Fig. 2),
              The first organic base layer 107 is on a side of the barrier layer facing away from the second organic base layer (Fig. 2)
The light emitting unit being on the first organic base layer the light emitting layer which includes the layers 112, 114,116 shown in Fig. 2 and which form an organic  light emitting diode (para. 0023) and form an organic light emitting diode (para. 0034),

The base structure layer including a first organic base layer, a second organic base layer and a barrier layer on the second organic base layer, 
The first organic base layer is on a side of the barrier layer facing away from the second organic base layer, 
The light emitting unit on the first organic base layer , the first organic base layer with a groove structure located between hollowed grooves and the display region 
The display substrate further including a first inorganic encapsulation layer covering the light emitting unit and the groove structure the first inorganic encapsulation layer is in direct contact with the barrier layer at a first groove , 
Kim discloses a display substrate including a display region and hollowed grooves on a periphery of the display region , as Kim discloses an organic light emitting display device as shown in Fig. 1 (para. 0025) including an active region AA and an edge region of inactive area IA (para. 0026 and Fig. 1).
The substrate includes a base and a light emitting unit thereon in the display region as shown in Fig. 2 (para. 0033) in which the substrate may be flexible and formed from for example plastic or glass (para. 0035)
The base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044).
A second organic base layer and a barrier layer thereon as Kim discloses the base layer includes first and second organic base layers, as Kim discloses the TFT layer includes an organic layer over the TFT layer, the organic layer 107 being for example an organic material such as BCB (para. 0041 and Fig. 2 shows the TFT which includes layers 102, 104, 106, and 108 and the layer 107 is on the TFT structure, and a layer 110 which is an organic layer which may also be a material such as BCB (para. 0044)
And a barrier film or layer 170 is formed on the substrate 101 (para. 0050 and Fig. 2),
              The first organic base layer 107 is on a side of the barrier layer facing away from the second organic base layer (Fig. 2)
The light emitting unit being on the first organic base layer the light emitting layer which includes the layers 112, 114,116 shown in Fig. 2 and which form an organic  light emitting diode (para. 0023) and form an organic light emitting diode (para. 0034),
The first organic base layer has a groove structure between the hollowed grooves and the display region, as Kim discloses a grooved structure formed by pad areas in the periphery of the display structures (para. 0054 -0055 and 0064 and Fig. 3B). 
The display substrate includes a first organic encapsulation layer covering the light emitting unit and the groove structure, as Kim discloses layer 122 which is an organic layer over the barrier structure 190 shown in Fig. 4C and which is disclosed to be a shielding structure and which is shown in Fig. 4C to be in the form of a barrier (para. 0055-0057 and 0061-0062 ), the emitting structure being in the active area (para. 0057), and structure 110 is disclosed to be a bank structure (para. 0044).
The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
The first organic base layer at both sides of the first groove is completely blocked by the first inorganic encapsulation layer, as Kim discloses in Fig .3C and in Fig. 4C which were described in the paragraphs stated and discussed above, the structures 110 and 190 discussed above which are considered to be dams are covered by first inorganic encapsulation, as inorganic barrier layers 121-1 and 121-2 are considered to correspond to inorganic encapsulation layers as stated above, and the layers covered by layer 121-1 in Fig. 4C faces the layer 121-1 covering feature 190, a surface of feature 110 and a feature of surface 190 faces each other across a groove which is between the two features as shown in Fig. 4C.  With respect to the groove being hollowed, hollowed is defined as “having an indentation” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997), which the groove between the features 110 and 190 in Fig. 4C shows an indentation between the two features.
The first organic base layer has a groove structure between the hollowed grooves and the display region, as Kim discloses a grooved structure formed by pad areas in the periphery of the display structures (para. 0054 -0055 and 0064 and Fig. 3B). 
The display substrate includes a first organic encapsulation layer covering the light emitting unit and the groove structure, as Kim discloses layer 122 which is an organic layer over the barrier structure 190 shown in Fig. 4C and which is disclosed to be a shielding structure and which is shown in Fig. 4C to be in the form of a barrier (para. 0055-0057 and 0061-0062 ), the emitting structure being in the active area (para. 0057), and structure 110 is disclosed to be a bank structure (para. 0044).
The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
The first organic base layer at both sides of the first groove is completely blocked by the first inorganic encapsulation layer, as Kim discloses in Fig .3C and in Fig. 4C which were described in the paragraphs stated and discussed above, the structures 110 and 190 discussed above which are considered to be dams are covered by first inorganic encapsulation, as inorganic barrier layers 121-1 and 121-2 are considered to correspond to inorganic encapsulation layers as stated above, and the layers covered by layer 121-1 in Fig. 4C faces the layer 121-1 covering feature 190, a surface of feature 110 and a feature of surface 190 faces each other across a groove which is between the two features as shown in Fig. 4C.  With respect to the groove being hollowed, hollowed is defined as “having an indentation” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997), which the groove between the features 110 and 190 in Fig. 4C shows an indentation between the two features.
Kim is silent with respect to  the first organic base layer includes an exposed surface which is exposed at a location of the hollowed grooves.
Kim is silent with respect to  first organic base layer located at both sides of the first groove is completely blocked by the first inorganic encapsulation layer and the first organic base layer includes an exposed surface, the exposed surface is exposed at a location of the hollowed grooves and  the first organic base layer includes an exposed surface which is exposed at a location of the hollowed grooves.
Chen, in the same field of endeavor of OLED light emitting device protection or encapsulation packaging layers (para. 0021-0022), discloses a first dam 113 (para. 0024 and Fig. 2), a first protection inorganic layer 110, an organic layer formed of a first organic layer and a second organic layer 201 (para. 0026-0027 and Fig. 2) and a second inorganic layer 112 (para. 0027 and Fig. 2), and a second dam 114 (para. 0030) closer to the edge of the substrate as shown in Fig. 2.  Chen also discloses advantages of the second dam 114, as Chen discloses that cracking of inorganic layers can result in moisture and oxygen intrusion through the cracking of the inorganic layers (para. 0004) and that the inorganic layers prevent or block moisture and oxygen intrusion (para. 0004 and 0029), and the second dam 114  in addition to the first dam 113 prevents cracks which prevents intrusion of moisture and oxygen (para. 0004 and 0030).  It is shown in Fig. 2 that the second dam 114 is on the surface of the substrate which has a portion of the substrate exposed between the first and second dams 113, 114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the forming of the second dam 114 in addition to the first dam as disclosed by Chen in the device disclosed by Kim in order to obtain the benefit disclosed by Chen.
Re claim 19:  The display substrate includes a first organic encapsulation layer covering the light emitting unit and the groove structure, as Kim discloses layer 122 which is an organic layer over the barrier structure 190 shown in Fig. 4C and which is disclosed to be a shielding structure and which is shown in Fig. 4C to be in the form of a barrier (para. 0055-0057 and 0061-0062 ), the emitting structure being in the active area (para. 0057), and structure 110 is disclosed to be a bank structure (para. 0044).
The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
The first organic base layer at both sides of the first groove is completely blocked by the first inorganic encapsulation layer, as Kim discloses in Fig .3C and in Fig. 4C which were described in the paragraphs stated and discussed above, the structures 110 and 190 discussed above which are considered to be dams are covered by first inorganic encapsulation, as inorganic barrier layers 121-1 and 121-2 are considered to correspond to inorganic encapsulation layers as stated above, and the layers covered by layer 121-1 in Fig. 4C faces the layer 121-1 covering feature 190, a surface of feature 110 and a feature of surface 190 faces each other across a groove which is between the two features as shown in Fig. 4C.  With respect to the groove being hollowed, hollowed is defined as “having an indentation” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997), which the groove between the features 110 and 190 in Fig. 4C shows an indentation between the two features.
Re claim 20:  The display substrate includes a first organic encapsulation layer covering the light emitting unit and the groove structure, as Kim discloses layer 122 which is an organic layer over the barrier structure 190 shown in Fig. 4C and which is disclosed to be a shielding structure and which is shown in Fig. 4C to be in the form of a barrier (para. 0055-0057 and 0061-0062 ), the emitting structure being in the active area (para. 0057), and structure 110 is disclosed to be a bank structure (para. 0044).
The first inorganic encapsulation is in direct contact with the barrier layer at a first groove , as Kim discloses the inorganic barrier layers 121-1 and 121-2 (para. 0053) are in direct contact with structures 110 and 190, which are disclosed to be bank 110 (para. 0044) and shielding structure 190 (para. 0056) and is referred to also as a dam by Kim (para. 0056).
The first organic base layer at both sides of the first groove is completely blocked by the first inorganic encapsulation layer, as Kim discloses in Fig .3C and in Fig. 4C which were described in the paragraphs stated and discussed above, the structures 110 and 190 discussed above which are considered to be dams are covered by first inorganic encapsulation, as inorganic barrier layers 121-1 and 121-2 are considered to correspond to inorganic encapsulation layers as stated above, and the layers covered by layer 121-1 in Fig. 4C faces the layer 121-1 covering feature 190, a surface of feature 110 and a feature of surface 190 faces each other across a groove which is between the two features as shown in Fig. 4C.  With respect to the groove being hollowed, hollowed is defined as “having an indentation” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997), which the groove between the features 110 and 190 in Fig. 4C shows an indentation between the two features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895